Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 21-35 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over Newburn et al. (U.S. Patent No. 8,171,268 B2) in view of Berenbaum et al. (U.S. Patent No. 4,484,274 A), and further in view of Koizumi et al. (U.S. Patent No. 5,414,864 A).
Newburn and Berenbaum were cited in a previous Office Action.

As per claim 21, Newburn teaches the invention substantially as claimed including a processor comprising:
a first instruction, a second instruction, and a third instruction (col. 2, lines  (e.g., "FXSAVE" and "FXRSTOR") may be used to store context state to memory and restore context state from a memory to a processor's registers); and
execution hardware to support execution of the first instruction, the second instruction, and the third instruction (Fig. 5, Processor 505, col. 7, lines 1-4), wherein:
execution of the second instruction is to include saving a subset of the state in a compacted format, saving a compaction mask, and … wherein the compacted format is variable according to the compaction mask without gaps between saved state elements (col. 2, lines 31-37 Instruction set architectures typically define one or more instructions to handle the storage of context state to memory or the restoration of context state therefrom. For example, in one instruction set architecture ... instructions (e.g. “FXSAVE” …) may be used to store context state to memory; col. 2, lines 40-57, In at least one embodiment of the invention portions, "segments", or "sections" of a save area are defined that may be initialized and used to store and access context state information without initializing, saving, or restoring the entire save area. Allowing access to segments of a context state save area conserves the amount of time and storage area that must be used to update, initialize, or read context state information, in one embodiment of the invention. Furthermore … one embodiment of the invention an in-use bit vector within a save area may be provided to indicate whether particular save area segment(s) contains valid information; col. 59-67 
execution of the third instruction [FXRSTOR] is to include determining, based on the … [in-use bit vector], whether the state is saved in connection with execution of the first instruction or the subset of the state is saved in connection with execution of the second instruction and, in response to determining that the state is saved in connection with execution of the first instruction, restoring the state, and, in response to determining that the subset of the state is stored in connection with execution of the second instruction, restoring the subset of the state (col. 2, lines 34-37, the FXRSTOR instruction may be used to restore context state from compacted/uncompacted forms, col. 2, lines 55-57, where restoring may be performed by simply reading an in-use bit vector to determine whether corresponding segment(s) contains valid information. That is, when all context state [uncompacted] was saved, the FXRSTOR instruction may be used to restore all context state to memory).
Newburn does not expressly disclose: setting a compaction bit to indicate that the subset of the state is saved in the compacted format; determining, based on the compaction bit, whether the state is saved in connection with execution of the first instruction or the subset of the state is saved in connection with execution of the second instruction.
However, Berenbaum teaches: setting a compaction bit to indicate that the subset of the state is saved in the compacted format, determining, based on the compaction bit, whether the state is saved in connection with execution of the first instruction or the subset of the state is saved in connection with execution of the second instruction, and, in response to determining … restoring the state (col. 2, lines 55-58; col. 5, lines 16-38;  col. 7, lines 32-44, describes adding an R bit for testing whether to save all registers including general purpose registers or only currently in use registers, the R bit is also used for restoring the saved registers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Newburn by incorporating the technique of adding an R bit in a save area as set forth by Berenbaum, because the use of an R bit indicator within a save area would allow for quickly determining whether a context state is compacted, which would have resulted in significant improvement in the (average) time required to perform a process switch operation.
Newburn and Berenbaum does not expressly describe: execution of the first instruction is to include saving a state in an uncompacted format, wherein the uncompacted format is fixed size with gaps between saved state elements; a decoder to decode a first instruction, a second instruction, and a third instruction.

execution of the first instruction is to include saving a state in an uncompacted format, wherein the uncompacted format is fixed size with gaps between saved state elements (col. 2, lines 48-49 A register save instruction for such operations is provided; col. 2, line 63 – col. 3, line 3 In addition, the register save instruction and the register lock instruction may be formed of a single instruction. The save area is set in a stack frame … At the start of the processing of a program, the stack frame of predetermined size [fixed size] is secured, and at the end of the processing, the stack frame having been used is released. Here, the save instruction is a regular save instruction configured to save the entire context state which includes gaps); a decoder to decode a first instruction, a second instruction, and a third instruction (col. 1, lines 59-61 The instruction decoder (ID) 5 decodes an instruction[s] given to the CPU 1, and controls the execution of the instruction; col. 2, lines 48-49, 57-58, register save instruction, restore instruction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Newburn and Berenbaum to include the save instruction and decoder as disclosed by Koizumi because it would provide for saving entire context state of threads when necessary, while also providing for decoding instructions into save and restore operations that facilitate the saving and restoring of thread contexts. 

As per claim 22, Newburn teaches wherein the state is processor state (col. 2, lines 16-24).

As per claim 23, Newburn teaches further comprising a plurality of registers to store the state (col. 1, lines 29-30, context state maybe stored in processor architectural registers; col. 2, line 35-40).

As per claim 24, Newburn teaches wherein saving the state includes saving the state from the plurality of registers (col. 2, lines 34-37, in one instruction set architecture, two instructions, (e.g., "FXSAVE" and "FXRSTOR") may be used to store context state to memory and restore context state from a memory to a processor's registers, respectively).

As per claim 25, Newburn teaches wherein restoring the state includes restoring the state to the plurality of registers (col. 2, lines 34-37).

As per claim 26, Berenbaum teaches wherein restoring the state includes restoring the state from the uncompacted format if the compaction bit indicates that the state is saved in the uncompacted format (col. 2, lines 55-58; col. 5, lines 16-38; col. 7, lines 32-44, describes adding an R bit for testing whether to save all registers including general purpose registers or only currently in use registers, the R bit is also used for restoring).

As per claim 27, Berenbaum teaches wherein restoring the state includes restoring the state from the compacted format if the compaction bit indicates that the 

As per claim 28, Newburn teaches wherein the state is to be saved in a buffer (col. 4, lines 30-32, save area 100 is a 512 byte buffer).

As per claim 29, Berenbaum teaches wherein the compaction bit is in the buffer (col. 7, lines 32-44, describes adding an R bit … registers).

As per claim 30, Newburn teaches wherein the state is to be saved in a save area (col. 2, lines 25-28).

As per claim 31 Berenbaum teaches wherein the compaction bit is in the save area (col. 7, lines 32-44, describes adding an R bit … registers).

As per claim 32, Newburn teaches wherein the first instruction, the second instruction, and the third instruction are state management instructions (col. 2, lines 25-39).

As per claim 33, Newburn teaches wherein the first instruction is an XSAVE instruction (col. 2, lines 34-35, FXSAVE instruction).

As per claim 34, Newburn teaches wherein the second instruction is an XSAVEC instruction (col. 2, lines 34-35, instruction FXSAVE ma be use to save in compact and uncompacted forms).

As per claim 35, Newburn wherein the third instruction is an XRSTOR instruction (col. 2, lines 34-35, FXRSTOR instruction).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195